UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

LISA MARIE VILLELLA,

Plaintiff,
v. Case No: 5:18-cv-42-Oc-WTH-PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

M

THIS CAUSE concerns Plaintif`f Lisa Marie Villella’s appeal from a final decision of the
Commissioner of the Socia] Security Administration (the “Commissioner”) denying her
application for Disability Insurance Benefits after proceedings before an Administrative Law
Judge (“ALJ”).l On February 8, 2019, the United States Magistrate Judge issued a report and
recommendation (the “Report and Recommendation”) recommending that the Commissioner’s
decision be affirmed (Doc. 23), to which Plaintif`f` filed objections (Doc. 24), and Defendant filed
a response (Doc. 25).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintif`f’s disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 23) to Which Plaintif`f` objected, it is hereby ORDERED and

ADJUDGED as follows:

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 12.)

l. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.
23) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of
42 U.S.C. § 405(g).

3. The Clerk of the Court is directed to ENTER JUDGMENT accordingly and CLOSE

the case.

DONE and ORDERED in Orlando, Florida on this ll (' day of` March, 2019.

ml\»t/\A;L

DALL SHARP
SENKIEOR UNITED STATES DISTRICT JUDGE

Copies furnished to:
Counsel of Record

